Citation Nr: 0833625	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1964 to 
August 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.

The veteran initially testified at a Board hearing in April 
2004, before a judge who has since left the Board.  
Consistent with policy, the veteran was offered the 
opportunity to testify at a second hearing before a current 
Veterans Law Judge, which the veteran accepted, and he 
testified before the undersigned at a hearing in June 2008.


FINDING OF FACT

The evidence fails to relate the veteran's current right knee 
disability to his time in service.


CONCLUSION OF LAW

Criteria for service connection for a right knee disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran asserts that he injured his right knee while in 
service, to the degree that he was held out of some 
activities.  However, he testified that his right knee was 
not bothering him when he separated from service, and he 
indicated that his right knee did not begin to bother him for 
about 12 to 15 years following his discharge from service.  

The veteran is currently diagnosed with degenerative joint 
disease in his right knee.  At issue is whether the current 
right knee disability was caused by the veteran's time in 
service, and specifically by his documented knee injury.

At time of entry into service, the veteran indicated that he 
had knee trouble on a medical history survey, and the medical 
officer noted that the veteran's right knee occasionally gave 
way.  Several months into service, the veteran sought 
treatment for his knee, and it was noted that the veteran had 
pain in the lateral aspect of the joint space with no 
effusion, or locking.  The veteran again stated that his knee 
would give way at times.  The veteran was diagnosed with a 
twisted knee and given an ace bandage.  Although the specific 
knee was not identified in the treatment record, the veteran 
testified at a hearing before the Board in June 2008 that he 
had sought treatment for his right knee.  At time of 
separation, the veteran indicated yes when asked if he had 
then or had ever had a trick or locked knee; however, his 
lower extremities were found to be normal at his separation 
physical.  This is consistent with the veteran's testimony 
that his right knee really was not bothering him when he was 
discharged from service.  

The veteran testified that he had first injured his right 
knee during basic training, and he stated that it was wrapped 
with an ace bandage.  He indicated that he went over seas and 
served his time without incident.  The veteran reported that 
he did not have trouble with his right knee right after 
separation, but rather it took about 12 to 15 years after 
service before his knee started having trouble.  He reported 
eventually seeking treatment at the Indian heath clinic in 
Oklahoma; but he testified that no records were available 
from that treatment.

As such, the first post-service medical records describing 
treatment of the veteran's right knee appeared in the early 
1990s.  A record from July 1990 indicated that the veteran 
had strained his right knee.  A record from March 1991 noted 
soreness in the veteran's right knee, which was assessed to 
be tenosynovitis; and, in March 1992 the veteran was 
diagnosed with degenerative joint disease in his right knee.  
An MRI in October 2001 showed osteoarthritic degenerative 
changes in the veteran's right knee, as well as degenerative 
joint disease in the patello-femoral joint space in the right 
knee.

The veteran was provided with an examination of his right 
knee in September 2005 in an effort to determine the etiology 
of current disability.  The examiner reviewed the veteran's 
claims file, noting the veteran's knee injury while in 
service, but also noting the lack of any additional treatment 
for the knee during service.  Following a review of the 
veteran's claims file and an examination of the veteran, the 
examiner opined that it was less likely than not that the 
degenerative joint disease in the veteran's right knee was 
related to his time in service.

While the veteran believes that his current right knee 
disability is related to his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to provide 
the requisite nexus between his right knee disability and an 
event in service.  

The veteran's claims file is void of any medical opinion of 
record that relates his current right knee disability to his 
time in service.  Therefore, the criteria for service 
connection have not been met, and the veteran's claim is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in September 2004, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained, as have 
the veteran's service treatment records.  The veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file).  Additionally, the 
veteran testified at two hearings before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a right knee disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


